Citation Nr: 1116145	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for panic disorder with agoraphobia and generalized anxiety disorder.

3.  Entitlement to a disability rating in excess of 10 percent for cervical spine myalgia.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esquire



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 1994, with service in the Southwest Asia Theater of Operations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Winston-Salem, North Carolina Department of Veterans' Affairs (VA) Regional Office (RO).  This case has since been transferred to the Huntington, West Virginia VARO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

SSA Records

The Board notes that, during the pendency of this appeal, in a January 2007 correspondence to his senator, the Veteran indicated that he filed for Social Security Administration (SSA) income benefits.  These records did not specify which disabilities, if any, the Veteran had applied for benefits.  The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the Veteran's current claims on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA Opinion for Psychiatric Disorders

With respect to his claims for service connection for PTSD and panic disorder with agoraphobia and generalized anxiety disorder, the Board finds that an additional VA medical opinion by the previous VA examiner who conducted the January 2009 VA examination is necessary.  

Throughout the duration of the appeal, the Veteran has maintained that his military stressor involved exposure to combat situations, including exposure to mortar and rocket fire and the risk of hostile enemy action, witnessing an Iraqi soldier being blown up by a grenade in a foxhole and seeing a dead Iraqi soldier on the side of the road, during his active duty.  His service awards do not reflect any attachments of the "V" device, indicating service with valor and reflective of combat participation. See generally Army Regulation 672-5-1, 40.  The Board notes that his DD form 214 demonstrates his military occupational specialty (MOS) as an M1 Armor Crewman with foreign service of four months and 5 days, and awards including the Southwest Asia Service Medal with three Bronze Stars and the Kuwait Liberation Medal.  

As the Veteran's statements regarding his PTSD indicate that his military stressor involved exposure to mortar and rocket fire and the risk of hostile enemy action, and his DD form 214 indicates that he served as a M1 Armor Crewman in location, namely the Southwest Asia Theater of operations, that would involve "hostile military or terrorist activity," the Board finds that the Veteran's service records are sufficient to verify that the Veteran served in a location that would involve "hostile military or terrorist activity" as defined within the purview of the new standard of 38 C.F.R. § 3.304(f)(3).  See 38 C.F.R. § 3.304(f)(3) (2010) (new regulatory standards).

Private and VA medical records from June 1995 to March 2010 reflect that the Veteran was initially treated at a private medical facility for a psychiatric disorder in January 2003, at which time he was diagnosed with panic attacks with anxiety disorder.  Subsequent private and VA treatment reports reflect that he has been variously diagnosed with PTSD, generalized anxiety disorder with panic attacks, panic attacks with anxiety disorder, agoraphobia, major depressive disorder, anxiety, panic disorder without agoraphobia and symptoms of PTSD.  

In a November 2006 VA examination, the Veteran was diagnosed with panic disorder with agoraphobia and generalized anxiety disorder.

In a January 2009 VA examination, the Veteran reported having military stressors including service in a combat zone, seeing injured or dead civilians, enemy combatants and GIs, exposure to mortar and rocket fire, necessity of returning fire on the enemy, exposure to the risk of hostile enemy action, exposure to the physical results of enemy actions such as destroyed military equipment, exposure to highly stressful environmental and/or living conditions, witnessing an Iraqi soldier being blown up in a foxhole, and witnessing a dead Iraqi soldier on the road.  The VA examiner found that both the Veterans' account of witnessing an Iraqi soldier being blown up in a foxhole and the reported stressor involving seeing a dead body, did not meet the traumatic stressor criteria as described in the DSM-IV-TR.  The Veteran was diagnosed with panic disorder without agoraphobia, generalized anxiety disorder and major depressive disorder.  

The VA examiner found that there were no pre-military behavioral or adjustment problems or psychiatric symptoms or treatment and there were no pre-military traumatic stressors that resulted in pre-military development of mental health symptoms.  She also opined that the Veteran was exposed to distressing situations while in the military, but there was no evidence to support a diagnosis of PTSD, noting that the Veteran's mood symptoms began approximately four to five years earlier, well after he was discharged from the military and there was no evidence of mental health treatment in the military.  The VA examiner concluded that while the Veteran met the full DSM-IV-TR criteria for panic disorder, generalized anxiety disorder, and major depressive disorder, there was no known evidence to support the idea that the Veteran's current mental originated as a result of military service.  

Given that the Veteran's military stressor of exposure to mortar and rocket fire and the risk of hostile enemy action has been found to be credible within the purview of the new standard of 38 C.F.R. § 3.304(f)(3), and the Veteran has been diagnosed with PTSD by both VA and private physicians, a remand for VA opinion by the January 2009 VA examiner is warranted for clarification of her opinion with respect to whether the Veteran meets the criteria for PTSD based upon this verified stressor and whether his currently diagnosed psychiatric disorders are related to his military stressor involving active service in a location that would involve "hostile military or terrorist activity"(namely, the exposure to mortar and rocket fire and the risk of hostile enemy action).

Service Records 

While the Veteran's DD form 214 supports his reports of a military stressor during his active service, it appears that the service personnel records and some service treatment records are missing from the claims file.  In February 2006, the service personnel records were received from the National Personnel Records Center (NPRC).  These records were referenced as evidence used in the November 2006 rating decision on appeal.  Thereafter, following a transfer of the claims file to the VARO in Huntington, West Virginia, a February 2008 deferred rating decision and July 2008 RO internal correspondence indicated that one of the three service treatment record envelopes was missing.  The Board also notes that at this time, there are only two service treatment record envelopes associated with the claims file and there are no service personnel records associated with the claims file at this time.  Therefore, upon remand, the Veteran's missing service treatment and service personnel records should be located and associated with the claims file.  

VA Examination with Opinion for TDIU claim

In a June 2006 VA form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in May 2006, at which time he became too disabled to work, and that his anxiety and cervical spine myalgia prevented him from securing or following any substantially gainful employment.  At this time, he reported treatment from 2001 to the present, a past hospitalization in 2002, and that he left his last job because of his disability.  

In a June 2006 private medical report, the Veteran reported that he quit his job secondary to his generalized anxiety disorder.

In September 2006, the Veteran's employer, Corning Cable Systems submitted information indicating that the Veteran's service date was in August 1995, his hire date was in December 2003, his termination date was in May 2006, and he was terminated for personal reasons.  

In a March 2009 VA form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in 2006, at which time he became too disabled to work, and that his "60 [percent] lung condition" prevented him from securing or following any substantially gainful employment.  At this time, he reported working with the Corning Cable Systems, performing factory work from 1995 to 2006, and that he left his last job because of his disability.  

During the pendency of this appeal, by a January 2009 rating decision, the Veteran was assigned a 60 percent disability rating for his service-connected restrictive lung disease.  The Veteran has also been awarded service connection for:  low back pain with a history of sacral torsion, evaluated as 10 percent disabling; cervical spine myalgia, evaluated as 10 percent disabling; irritable bowel syndrome, evaluated as 10 percent disabling; and urticaria of the thighs, evaluated as noncompensable.  

The Board finds the above evidence pertaining to the Veteran's employment speaks to his to unemployability.  Pursuant to 38 C.F.R. § 4.16(a) If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 4.16(a) (2010).  

Given this, and seeing that the Veteran meets the appropriate percentage thresholds for a schedular award of TDIU, as he currently has one service-connected disability rated at 60 percent or higher, namely his restrictive lung disease is rated as 60 percent disabling, a VA medical opinion should be obtained as to the Veteran's employability.  Thus, the Board determines that remand for consideration of the issue of TDIU under the provisions of 38 C.F.R. § 4.16 (a), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration (SSA) and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should conduct an internal search for the Veteran's service treatment records and service personnel records and should contact the National Personnel Records Center (NPRC) and request a search for all service personnel records.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.

3.  After the above has been completed, then the RO/AMC should send the claims file to the VA examiner who performed the January 2009 psychiatric examination to determine if the Veteran meets the diagnostic criteria for PTSD and, whether any currently diagnosed psychiatric disorder is linked to the Veteran's claimed in-service stressful events, i.e., exposure to mortar and rocket fire and the risk of hostile enemy action in the Southwest Asia Theater of operations.  (The examiner is to note that, with respect to in-service stressors of exposure to mortar and rocket fire and the risk of hostile enemy action, the evidence of record is sufficient to verify that the Veteran served in a location that involved "hostile military or terrorist activity" and therefore has been found to be a credible stressor).  The examination report is to contain a notation that the examiner reviewed the claims file, to include a copy of this remand. 

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (considering the credible military stressor of exposure to mortar and rocket fire and the risk of hostile enemy action)? If not, please explain.  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful events, i.e., exposure to mortar and rocket fire and the risk of hostile enemy action?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's responses to the claimed in-service stressful events involved a state of fear, helplessness or horror?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, was caused by any event or incident that occurred during service, to include exposure to mortar and rocket fire and the risk of hostile enemy action?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist, to determine the current nature and etiology of his current service-connected disabilities, including:  restrictive lung disease, low back pain with history of sacral torsion, cervical spine myalgia, irritable bowel syndrome and recurrent urticaria of the thighs.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.   

a.  The evaluation should consist of all necessary testing, for each disability.  

b.  The examiner is asked to comment on the degree of severity of: (1) restrictive lung disease; (2) low back pain with history of sacral torsion; (3) cervical spine myalgia; (4)irritable bowel syndrome; and (5) recurrent urticaria of the thighs and their affect on his employment and activities of daily living.  

c.  The examiner should opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, either separately or in conjunction, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


